Exhibit 10.2
SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT, dated as of September 3, 2010 (the “Amendment”), is
to the Executive Employment Agreement, dated as of February 25, 2008, as amended
(the “Agreement”), by and between GAYLORD ENTERTAINMENT COMPANY, a Delaware
corporation having its corporate headquarters at One Gaylord Drive, Nashville,
Tennessee 37214 (the “Company”), and COLIN V. REED, a resident of Nashville,
Davidson County, Tennessee (“Executive”).
WITNESSETH:
     WHEREAS, the Company and Executive have heretofore entered into the
Agreement; as amended by the First Amendment thereto dated as of December 18,
2008; and
     WHEREAS, the parties wish to modify certain provisions of the Agreement to
eliminate a gross-up payment relating to amounts that constitute an excise tax
payment pursuant to Section 4999 of the Internal Revenue Code; and
     WHEREAS, the Company and Executive wish to make other modifications to
reflect the understandings between the parties.
     NOW, THEREFORE, in consideration of the continued employment of the
Executive by the Company, the agreements made herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree to amend the Agreement as follows:
     1. Section 8(e) of the Agreement is hereby amended and restated as follows:
     (e) Effect of Termination by the Company Without Cause or by Executive for
Good Reason. Upon the termination of Executive’s employment hereunder by the
Company Without Cause or by Executive for Good Reason, Executive shall be
entitled to: (i) the payment of one (1) times Executive’s Base Salary for the
year in which such termination shall occur; (ii) payment of one (1) times
Executive’s Annual Bonus that was earned for the preceding year, (iii) any
unpaid Annual Bonus that was earned for prior calendar years, accrued and unpaid
vacation pay, unreimbursed expenses incurred pursuant to Section 4(b), (c) (f),
(g), (h) or (i), and any other benefits owed to Executive pursuant to any
written employee benefit plan or policy of the Company, continued benefits under
Section 4(c) for a period of two years, and continuation of health benefits
under Section 4(h) at the employee’s cost in a manner described in Section 4(i);
(iv) any vested portion of the SERP Benefit, as calculated in accordance with
the provisions of Section 4(a) of this Agreement, and as adjusted for
hypothetical earnings (or losses), and the immediate accrual and vesting of any
unvested portion of the SERP Benefit that would have been vested and accrued if
Executive were employed May 1, 2010; (v) acceleration of vesting of restricted
stock grants and stock options that were scheduled to vest within 24 months
following the date of termination. Executive shall have two (2) years from the
date of such termination Without Cause or by Executive for Good Reason to
exercise all vested stock options. In

 



--------------------------------------------------------------------------------



 



addition, upon the termination of Executive’s employment hereunder by the
Company Without Cause or by Executive for Good Reason, as consideration for the
Executive’s compliance with the Restrictive Covenants in Section 11(c) hereof,
Executive shall be entitled to: (i) the payment of one (1) times Executive’s
Base Salary for the year in which such termination shall occur; and (ii) payment
of one (1) times Executive’s Annual Bonus that was earned for the preceding
year.
     2. Section 9(b) of the Agreement is hereby amended and restated as follows:
     (b) Effect of Change of Control. In the event that within one (1) year
following a Change of Control, the Company terminates Executive Without Cause or
Executive terminates employment for Good Reason (a “Change in Control
Termination Event”), Executive shall be entitled, in lieu of the compensation
and benefits provided pursuant to Section 8(e), to: (i) the payment of two
(2) times Executive’s Base Salary for the year in which such termination shall
occur; (ii) the payment of two (2) times Executive’s highest Annual Bonus for
the preceding three years; (iii) any unpaid portion of the Base Salary or any
Annual Bonus for prior calendar years, accrued and unpaid vacation pay,
unreimbursed expenses incurred pursuant to Section 4(b), (c), (f), (g), (h) or
(i), and any other compensation owed to Executive pursuant to any written
employee benefit plan or policy of the Company and continued benefits under
Section 4(c) for a period of three (3) years; (iv) any vested portion of the
SERP Benefit, as calculated in accordance with the provisions of Section 4(a) of
this Amendment, and the immediate vesting of any unvested portion of the SERP
Benefit; (v) the portion of any restricted stock grant that is free from
restrictions as of the date of termination and the acceleration and immediate
release of all restrictions from all restricted stock grants that are subject to
restrictions as of the date of termination; and (vi) the vested portion of
Executive’s stock options and the acceleration and immediate vesting of any
unvested portion of Executive’s stock options. Executive shall have two
(2) years from the date of such termination Without Cause or by Executive for
Good Reason to exercise all stock options. In addition, in the event of a Change
in Control Termination Event, as consideration for compliance with the
Restrictive Covenants in Section 11(c) hereof, Executive shall be entitled to:
(i) the payment of one (1) times Executive’s Base Salary for the year in which
such termination shall occur; and (ii) the payment of one (1) times Executive’s
highest Annual Bonus for the preceding three years.
     3. Section 10 of the Agreement, “Excise Tax Reimbursement,” is hereby
omitted and shall be of no further effect. Section 10 shall hereafter be
entitled “Reserved.”
     4. Section 15(k) of the Agreement shall be amended by adding the following
as the last sentence thereof:
     Notwithstanding any provision of this Agreement, the intent of the parties
is that payments and benefits under this Agreement comply with or be exempt from
Internal Revenue Code Section 409A and the regulations and guidance promulgated
thereunder and, accordingly, to the maximum extent permitted, this Agreement
will be interpreted to be in compliance therewith or exempt therefrom.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Executive Employment Agreement to be duly executed as of the date first above
written.

            GAYLORD ENTERTAINMENT COMPANY
      By:   /s/ Carter R. Todd         Carter R. Todd, Executive Vice President 
              EXECUTIVE
      /s/ Colin V. Reed       Colin V. Reed           

3